ROBERT L. BLAND, Judge.
The claim filed in this case is for repairs made to a damaged automobile.
On November 30, 1944, Emily P. Robertson, wife of claimant, R. O. Robertson, of 222 Holswade Drive, Huntington, West Virginia, was driving an automobile owned by her husband, bearing West Virginia license No. 8790, in the city of Huntington, West Virginia and was traveling south on Tenth street. The street was slippery and wet. Mrs. Robertson had the right of way. State road commission truck No. 229-19 failed to stop at the stop sign, as a result of which it collided with claimant’s car and caused serious damage thereto. An investigation made by the road commission shows that the state-operated vehicle was at fault and responsible for the accident. An itemized estimate of the necessary costs of repairs to claimant’s car fixes the amount at $161.26. The head of the department concerned concurs in the claim filed for that amount. An assistant attorney general, whose duty it is to familiarize himself with the record, has approved the claim as one which, within the meaning of the court act, should be paid by the state.
An award is now made in favor of claimant, R. O. Robertson, for one hundred and sixty-one dollars and twenty-six cents ($161.26).